LEVY, J.,
concurring.
[¶ 13] Although I agree with the majority that the plain language of 19-A M.R.S. § 4007(2) (2007) permits a court to extend a protection from abuse order for a period in excess of two years, I write separately to emphasize that such relief should be granted only in extraordinary circumstances.
[¶ 14] The protection from abuse statute serves the important purpose of providing expeditious relief to parties experiencing domestic violence. See 19-A M.R.S. § 4001(2), (3) (2007). As a part of that relief, the court may enter immediate ex parte orders after a complaint is filed, 19-A M.R.S. § 4006(2) (2007), and must hold a final hearing on the complaint in a matter of weeks, 19-A M.R.S. § 4006(1) (2007). In its protection from abuse order, the court may award “some or all temporary parental rights and responsibilities with regard to minor children” and/or “temporary rights of contact with regard to minor children.” 19-A M.R.S. § 4007(1)(G) (2007) (emphasis added); see also 19-A M.R.S. § 4006(2), (5) (providing that court may make an award of parental rights and responsibilities in its interim order).
[¶ 15] The extension of the protection from abuse order in this case is for a period of six years, thereby foreclosing *980Liberty from having any contact with his children until all have reached the age of majority. This provision serves, in effect, as a separate determination of parental rights and responsibilities entered by a court other than the divorce court in this matter. However, as we indicated in a recent case, Preston v. Tracy, 2008 ME 34, 942 A.2d 718, proceedings for a determination of parental rights and responsibilities pursuant to 19-A M.R.S. § 1653 (2007), and proceedings incident to a protection from abuse complaint involve different burdens of proof and processes and serve different purposes. Accordingly, absent extraordinary circumstances, courts should be hesitant to endorse an alternate avenue for a determination of parental rights and responsibilities entered outside of a proceeding pursuant to section 1653.
[¶ 16] In the present case, the proceedings on Copp’s motion to extend the protection from abuse order were not recorded, and the parties have been unable to develop an agreed statement of the facts pursuant to M.R.App. P. 5(d). In addition, the record indicates that close to twenty motions were filed with the court throughout the proceedings on Copp’s complaint for protection and subsequent motion to extend, highlighting the exceptionally contentious nature of the litigation in this case. Under these circumstances, we can assume that the court found the extraordinary circumstances necessary to justify such a lengthy extension of a protection from abuse order.